Citation Nr: 0514017	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  04-02 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for Parkinson's disease.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Linda F. McCain, Counsel


INTRODUCTION

The veteran had active military service from August 1961 to 
August 1963. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision from the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for 
Parkinson's Disease, claimed as resulting from participation 
in Project SHAD.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2.  Parkinson's disease was not manifested during service, or 
within one year of separation from service.  

3.  Parkinson's disease was initially demonstrated many years 
after service, and has not been shown by competent evidence 
to be causally related to the veteran's active service.  

4.  The evidence of record does not establish that the 
veteran participated in Operation SHAD (Shipboard Hazard and 
Defense) or was exposed to any chemical agents while on 
active duty.


CONCLUSION OF LAW

Parkinson's disease, claimed as resulting from participation 
in Project SHAD, was not incurred in or aggravated by active 
military service, nor may Parkinson's disease be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A; Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

Duty to Notify

VA letter issued in April 2003 apprised the appellant of the 
information and evidence necessary to substantiate his claim.  
Such correspondence also apprised him as to which information 
and evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also advised to send any evidence in 
his possession, pertinent to the appeal, to VA.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran, as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002), 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159 (2004).  

It is noted that a recent case of the United States Court of 
Appeals for Veterans Claims (Court) held that compliance with 
38 U.S.C.A. § 5103 required that the VCAA notice requirement 
be accomplished prior to an initial unfavorable determination 
by the agency of original jurisdiction.  See Pelegrini v. 
Principi, 18 Vets. App.112 (2004) (Pelegrini II).  Here, the 
veteran's claim was denied in September 2003 and the VCAA 
letter was sent in April 2003.  Therefore, there has been no 
Pelegrini II violation with regard to the timing of the VCAA 
notice.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  

In the present case, the veteran was initially advised to 
submit any evidence in his possession that pertained to his 
claims in the April 2003 VCAA letter.  All the VCAA requires 
is that the duty to notify is satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Since this has been 
accomplished, the Board finds that all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  

Duty to assist

With regard to the duty to assist, the appellant's claims 
file contains service medical records and service personnel 
records, private treatment records, and treatise evidence.  
The veteran has been accorded ample opportunity to present 
evidence and argument in support of this appeal and has not 
identified any additional pertinent evidence to be associated 
with the record.  In a December 2003 statement the veteran 
reported that he did not have any new evidence to submit.  In 
testimony at a March 23, 2005 videoconference hearing before 
the undersigned Veterans Law Judge, the veteran stated he had 
no evidentiary documentation to submit in support of his 
claim.  Transcript (T) at 7.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claim.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  Hence, VA's 
duty to assist the veteran in the development of his claim 
has been satisfied.  

Applicable Law

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

Service connection may also be granted for certain chronic 
diseases when such disease is manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.  

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence for aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 112 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).

Factual Background

Service medical records are negative for any complaints or 
findings of Parkinson's disease.  Private medical records 
from Dr. S.K., dated in April 2002, diagnose the veteran as 
having mild Parkinson's disease as manifested by a tremor in 
his left thumb for approximately ten years, of the right arm 
for four to five years, excessive salivation or drooling, and 
some slowing of his movements.  

Private medical records from Dr. R.A.Z., contain two entries 
that concern mercury poisoning.  In January 2000 and April 
2001, the appellant reported that he was concerned about 
mercury poisoning because as a child, he played with mercury.  
He carried it around in his pocket.  He also admitted to 
other occupational exposures.  In April 2001, the laboratory 
tests for mercury and heavy metals were negative.  

A November 2002 treatment record from the Mayo Clinic 
contains a confirmatory diagnosis of idiopathic Parkinson's 
disease.  The examiner opined that his exposure to metals in 
the 1950's and 1960's was interesting.  The plan was to 
perform an MRI and a 24-hour urine for heavy metals and 
manganese.  The physician noted that it was unlikely that 
there were any traces present at this time.  The MRI was 
essentially unremarkable and the 24-hour urine was not 
obtained.  

In July 2003, the appellant submitted a newspaper article 
from the Cincinnati Enquirer "Pentagon held secret tests on 
military staff," which discussed "Project 112" and 
"Project SHAD."

An electronic mail message from VA Central Office personnel, 
dated in August 2003, indicated that the Department of 
Defense had reported that "after an exhaustive review of 
both classified and unclassified military records, the U.S.S. 
CALOOSAHATACHEE has not been identified as participating in 
Project 112/SHAD.  Additionally, review of personnel rolls 
and logs have not identified him as a participant in any 
tests."  

Analysis

The veteran contends that Parkinson's disease is related to 
his period of service.  More specifically, the veteran 
contends that he was stationed aboard the U.S.S. 
CALOOSAHATCHEE (AO98) and participated in Project SHAD.  

Project SHAD, an acronym for Shipboard Hazard and Defense, 
was part of a larger effort called Project 112 which was a 
comprehensive program initiated in 1962 by the Department of 
Defense to protect and defend against potential chemical and 
biological warfare threats.  Project SHAD encompassed a 
series of tests by the Department of Defense to determine the 
vulnerability of U.S. warships to attack with chemical and 
biological warfare agents and the potential risk to American 
forces posed by those agents.  

However, there is no medical evidence that suggests that the 
veteran has any disorder, including Parkinson's disease, 
which is a residual of participation in Project SHAD.  

In March 2005, the appellant testified that he was exposed to 
chemical agents in the Caribbean and the Atlantic in 1962 and 
1963.  (T. at 4-5.)  However, he never witnessed the spraying 
of chemicals.  (T. at 5.)  He also testified that no 
physician has ever established the cause of his Parkinson's 
disease.  (T. at 4.)  Further, medical records reflect that, 
in January 1993, as a foreman in a chemical plant, the 
appellant complained of paresthesias in his hands of 2 months 
duration.  

The evidence does not demonstrate that Parkinson's disease 
was manifested during service, and Parkinson's disease was 
clearly not manifested within one year of separation from 
active military service.  Indeed, it was initially manifested 
decades following discharge from active military service.  In 
the absence of demonstration of continuity of symptomatology, 
this is too remote from service to be reasonably related to 
service.  In addition, there is no competent medical opinion 
of record that suggests a relationship between Parkinson's 
disease and any incident of his military service. 

While the appellant clearly is of the opinion that his 
currently diagnosed disorder is related to his service, the 
appellant, as a layman, does not have the requisite training 
or expertise to offer an opinion that requires medical 
expertise, such as the etiology of a disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection for Parkinson's disease.  




ORDER

Service connection for Parkinson's disease is denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


